IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Williamsport,                 :
                                      :
                  Petitioner          :
                                      :
            v.                        : No. 620 C.D. 2015
                                      :
Workers’ Compensation Appeal          :
Board (Cole (Deceased)),              :
                                      :
                  Respondent          :




                                 ORDER


      AND NOW, this 7th day of October, 2016, it is ordered that the above-
captioned Memorandum Opinion, filed July 18, 2016, shall be designated OPINION
and shall be REPORTED.



                                 _______________ ______________________
                                 JAMES GARDNER COLINS, Senior Judge